Citation Nr: 0501139	
Decision Date: 01/13/05    Archive Date: 01/19/05

DOCKET NO.  98-05-040A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
tinnitus.

2.  Entitlement to service connection for a psychiatric 
disorder claimed to be secondary to tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


INTRODUCTION

The veteran had active service from November 1984 to August 
1988.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) regional office (RO) in San Juan, the 
Commonwealth of Puerto Rico.

Pursuant to 38 C.F.R. § 19.9(a)(2), the Board requested 
copies of the veteran's treatment records from the VA Medical 
Center (VAMC) San Juan, Puerto Rico, from November 2000 to 
the present.  These records have been received.  In addition, 
the records in this case were referred to the physician who 
examined the veteran in November 2000 for clarification as to 
how the veteran's tinnitus affects his psychiatric status.  
This clarification also was received.

However, in May 2003, the United States Court of Appeals for 
the Federal Circuit invalidated provisions of 38 C.F.R. § 
19.9(a)(2), and (a)(2)(ii).  See Disabled American Veterans 
v. Secretary of Veterans Affairs, 234 F.3d 682 (Fed. Cir. 
2003).  The Board no longer has authority to decide claims 
based on new evidence that it develops or obtains without 
obtaining a waiver.  Thus, in August 2003, the Board remanded 
this case to the RO for initial consideration of the new 
evidence.  The RO continued the denial of the case and issued 
a Supplemental Statement of the Case (SSOC) in May 2004.  The 
RO returned the case to the Board in August 2004 for 
appellate review.


FINDINGS OF FACT

1.  The veteran's tinnitus is manifested by a constant 
sensation of ringing in his ears or head.  The disability 
picture is not exceptional or unusual.

2.  The veteran's psychiatric disorder, currently diagnosed 
as schizophrenia, is not shown to be related to an in-service 
disease or injury; it was not manifest to a compensable 
degree within one year following separation from service; and 
it was not caused or aggravated by a service-connected 
disability.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
tinnitus have not been met.  38 U.S.C.A. §§ 1155, 5103, 5013A 
(West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.87, Diagnostic 
Code 6260 (2004); 38 C.F.R. § 4.87a, Diagnostic Code 6260 
(1998).

2.  A psychiatric disorder was not incurred in or aggravated 
by active service, nor may a psychiatric disorder be presumed 
to have been incurred during such service, nor is a 
psychiatric disorder proximately due to or aggravated by a 
service-connected disability.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published. 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and 
the implementing regulations apply in the instant case.  A 
review of the record shows the veteran was notified of the 
VCAA as it applies to claims of entitlement to service 
connection and increased ratings claims by correspondence and 
the SSOC both dated in November 2001.

A VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  

In this case, the November 2001 VCAA notice letter and SSOC 
provided to the veteran generally informed him of the 
evidence not of record that was necessary to substantiate his 
claims and identified which parties were expected to provide 
such evidence.  The VCAA "fourth element" included in 38 
C.F.R. § 3.159(b)(1) was cited in the November 2001 SSOC.  

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  Here, because each of the 
content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  See 38 C.F.R. § 
3.159.  In this case, the veteran's service medical records 
and all identified post-service medical records relevant to 
the issues on appeal have been requested or obtained.  


I.  Increased Rating.  The veteran is seeking a higher 
evaluation for service-connected tinnitus.  In essence, he 
maintains that the currently assigned rating for his 
bilateral tinnitus does not adequately reflect the severity 
of his disability.  He says that he cannot tolerate loud 
noises, that he has difficulty understanding conversation 
when background noise is present, and that his tinnitus is 
bilateral, persistent, and loud.

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2004).

The regulations pertaining to the evaluation of diseases and 
injuries of the ears were revised effective June 10, 1999.  
See 64 Fed. Reg. 25,202 (1999) [codified at 38 C.F.R. § 4.85-
4.87 (2002)].  The regulation was again revised in May 2003, 
effective June 12, 2003.  See 68 Fed. Reg. 25,822 (2003).

Effective both prior to and subsequent to June 12, 2003, 
Diagnostic Code 6260 provided a single level of disability 
for tinnitus, recurrent, which was 10 percent. 

Prior to June 12, 2003, Diagnostic Code 6260 was followed by 
the following note.

Note: A separate evaluation for tinnitus may be combined with 
an evaluation under diagnostic codes 6100, 6200, 6204, or 
other diagnostic code, except when tinnitus supports an 
evaluation under one of those diagnostic codes.

See 38 C.F.R. § 4.87, Diagnostic Code 6260 (2002).

Effective June 13, 2003, Diagnostic Code 6260 was revised by 
the addition of additional notes as follows. 

Note (1): A separate evaluation for tinnitus may be combined 
with an evaluation under diagnostic codes 6100, 6200, 6204, 
or other diagnostic code, except when tinnitus supports an 
evaluation under one of those diagnostic codes.

Note (2): Assign only a single evaluation for recurrent 
tinnitus, whether the sound is perceived in one ear, both 
ears, or in the head.

Note (3): Do not evaluate objective tinnitus (in which the 
sound is audible to other people and has a definable cause 
that may or may not be pathologic) under this diagnostic 
code, but evaluate it as part of any underlying condition 
causing it.

See 38 C.F.R. § 4.87, Diagnostic Code 6260 (2003).

Under both versions of the regulation, the maximum rating 
which is available for tinnitus is 10 percent.

In VAOPGCPREC 2-2003, VA's Office of General Counsel (OGC) 
determined that both the original and revised versions of 
Diagnostic Code 6260 authorized a single 10 percent rating 
for tinnitus and precluded the assignment of separate ratings 
for bilateral tinnitus.  The Board is bound in its decisions 
by the precedent opinions of OGC.  38 U.S.C.A. § 7104(c).

The provisions of 38 C.F.R. § 4.25 provides that in general, 
all disabilities, including those arising from a single 
disease entity, are rated separately.  See 38 C.F.R. § 4.25.  
However, a claimant may not be compensated twice for the same 
symptomatology as "such a result would overcompensate the 
claimant for the actual impairment of his earning capacity." 
See Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would 
result in pyramiding, which is contrary to the provisions of 
38 C.F.R. § 4.14.  The determination by OGC that tinnitus, 
either unilateral or bilateral, is to be rated as a single 
disease entity, in essence constitutes a determination that 
tinnitus is a unitary disability that cannot be divided into 
distinct and diverse impairment of separate body parts.  
Additionally, the current version of Diagnostic Code 6260 
specifically prohibits such separate evaluations, which 
exempts the current version altogether from the reach of 38 
C.F.R. § 4.25(b), as indicated in the language "[e]xcept as 
otherwise provided in this schedule."  Accordingly, the Board 
is prohibited from awarding separate evaluations for tinnitus 
in each ear.  

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities. 38 C.F.R. § 3.321(b)(1) (2004). 
The governing norm in these exceptional cases is a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards. 38 C.F.R. § 3.321(b)(1) 
(2004).

Although the Board has no authority to grant an 
extraschedular rating in the first instance, it may consider 
whether the RO's determination with respect to that issue was 
proper. See VAOPGCPREC 6-96; Floyd v. Brown, 9 Vet. App. 88, 
95 (1996) (the Board may consider whether referral to 
"appropriate first-line officials" for extra-schedular rating 
is required); see also Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996) (the Board may affirm an RO conclusion that a claim 
does not meet the criteria for submission pursuant to 38 
C.F.R. § 3.321(b)(1)). A complete and thorough review of the 
claims folder in the present case indicates that the RO has 
provided the extraschedular provisions of 38 C.F.R. § 
3.321(b)(1) and has made a determination that the veteran's 
increased rating claim does not meet the criteria for 
submission to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service. In this regard, 
the Board must agree.  The Board finds no evidence of an 
exceptional disability as manifested by related factors such 
as marked interference with employment or frequent 
hospitalizations associated with the service-connected 
tinnitus. Specifically, it is not shown by the evidence of 
record that the veteran required any recent hospitalization 
for this service-connected disability. Also, the overall 
picture presented by the evidence in the claims folder did 
not reflect "marked interference" in employment due 
specifically to this service-connected disorder.

In the absence of evidence presenting such exceptional 
circumstances, the Board finds that the RO did not err in 
failing to refer the veteran's increased rating claim for his 
service-connected tinnitus to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service 
for consideration of the extraschedular provisions of 38 
C.F.R. § 3.321(b)(1). This disability is appropriately rated 
under the schedular criteria.

For the reasons and bases expressed above, the Board has 
determined that the preponderance of the evidence is against 
the appeal for a disability rating in excess of 10 percent 
for tinnitus.  

II.  Service connection for a psychiatric disorder secondary 
to tinnitus.  In October 1997, the veteran filed a claim for 
service connection for a nervous condition secondary to his 
tinnitus.  Subsequently by rating action in December 1997 
service connection was denied.

In a December 1997 VA Medical Center discharge report, a 
diagnosis of schizoaffective disorder was made.  The report 
noted that the veteran was referred from the ENT clinic after 
becoming agitated and making a futile attempt to cut himself 
with a plastic knife in the restroom.  He reported hearing 
voices and seeing extra terrestrial beings that looked like 
bats with legs. They asked him to kill himself and to 
reincarnate.  He complained of sadness, crying spells, lack 
of energy, isolation, and anhedonia.  He was found to be 
actively psychotic and extremely agitated.  He had to be 
restrained and medicated.  He had an uneventful recovery and 
was released after 4 weeks.  He was found to be totally and 
permanently disabled.

In a VA ear examination in December 1997, the examiner opined 
that the veteran had no condition secondary to his tinnitus.

In a February 1999 private medical opinion, Antonio Canaan, 
M.D., noted that the veteran had a diagnosis of 
schizoaffective disorder complicated by a severe case of 
tinnitus.  In his professional opinion he believed:

that the medical condition of tinnitus 
aggravates his mental status, causing a 
great deal of suffering and making the 
condition refractory to psycho-
pharmacological treatment.

In an October 1999 personal hearing at the RO, the veteran 
testified that his brother brought him to see Dr. Canaan one 
time, and that he had not received any treatment from Dr. 
Canaan.  He stated that all his treatment was through the 
VAMC.  He further noted that he had been in receipt of Social 
Security Administration (SSA) benefits for a nervous 
condition beginning in 1999.

In an October 1999 VA audio examination, the veteran reported 
bilateral constant tinnitus since 1987 after a shooting 
exercise.  He described the tinnitus as very loud and high 
pitched.  He reported that the tinnitus made him very 
irritable since it interfered with his sleeping hours and his 
concentration.

In a November 2000 VA mental disorders examination, the 
examiner noted a careful review of the medical records and 
claim folder.  The veteran had been hospitalized once in 1997 
with a diagnosis of schizoaffective disorder.  He was being 
followed at a VA satellite clinic with a diagnosis of an 
adjustment disorder.

The examiner noted that the veteran made attempts to become 
agitated and showed acting out behavior.  He stated the noise 
in his ears tormented him.  He was definitely alert and aware 
of the interview, but showed a very dramatic and strong 
histrionic and voluntary component to his behavior.  He was 
not overtly delusional and not actively hallucinating.  He 
expressed impulsive death wishes but no suicidal ideas.  He 
referred to having poor tolerance to frustration, being 
irritable, ill humored, and socially isolated.  Affect was 
inappropriate; mood was angry, restless, and somewhat 
depressed.  He was oriented to time place and person, and 
memory and intellectual function was adequate.  Judgment was 
fair, and insight very poor.  

The examiner noted that before rendering a final diagnosis 
she would request a urine examination for toxicology, and a 
social and industrial survey without any previous 
notification to the veteran to obtain more information as to 
his actual behavior.  

A November 2000 social and industrial survey report noted 
that the veteran's address as listed in the VA record could 
not be found, and his telephone was disconnected.  The social 
worker called two numbers listed for relatives, but neither 
one was that of a relative.  Nobody in the general area of 
the address listed knew him.

In an addendum to the VA examination report, the examiner 
noted that the veteran's major problem was his personality 
characteristics, which amplified the whole problem.  The 
diagnoses were adjustment disorder with a mixed personality 
and behavioral manifestations; histrionics and borderline 
personality disorder.  Stressors included his personality and 
tinnitus.

In a September 2002 addendum to the November 2000 VA mental 
disorders examination, the examiner noted that a careful 
review of her examination report revealed that the veteran's 
behavior had many volunteer components with exaggeration and 
acting out.  She also noted that in her final diagnosis her 
opinion was that the veteran's personality disorder, more 
than his condition of tinnitus, amplified his 
neuropsychiatric disorder.  It was also noted in the 
examination that despite the veteran's complaints about the 
severity of his tinnitus, he was perfectly able to travel 
back and forth to the USA.  The examiner stated that:

I therefore repeat and confirm my 
previous statement that veteran's service 
connected Tinnitus is a minimal factor in 
relation to his NP, condition, and that 
it is his Personality Disorder the 
principal problem in this individual.

The file also contained a September 2000 fax from Dr. Canaan, 
which corroborated the veteran's testimony that he only saw 
the veteran one time.  It added that the veteran never 
returned for treatment.

The file also contains medical records used by the SSA in its 
award determination which was based on a disability due to 
chronic undifferentiated schizophrenia.  The medical records 
include the following:

A December 1997 report from a social worker, which noted 
the veteran's complaints of noises that he hears that 
are like constant crickets.  He also however reported 
hearing voices and seeing non-existent people.

January and March 1998 psychiatric reports from Alberto 
Rodriguez Robles, M.D., noted complaints of noises in 
both ears, which were constant.  The diagnoses were 
schizoaffective disorder, schizophrenic disorder, and 
tinnitus.  

A February 2001 psychiatric report from Dr. Carmen L. 
Martinez Cotto, which noted the veteran was referred by 
SSA.  The diagnosis was undifferentiated chronic 
schizophrenia with depressive traits.  

None of the medical records, SSA records and examinations, VA 
medical opinions, or VA examinations supports the veteran's 
contention or Dr. Canaan's opinion that the veteran's 
psychiatric disorder is secondary to his tinnitus.  

Importantly, a VA psychiatrist who reviewed the veteran's 
medical records and examined him in November 2000 has found 
that his biggest problem was his personality disorder which 
amplified his whole physical and mental pathology.  Dr. 
Canaan, a private doctor, did not have the opportunity to 
review his medical records, or treat him.  Dr. Canaan only 
saw the veteran once, after which the veteran did not return 
for treatment.  Dr. Canaan indicated that the veteran's 
psychiatric pathology could be related to his service-
connected tinnitus.  The Board finds that reviews of the 
evidence conducted subsequent to his offered medical opinion 
concluded that there was no etiological relationship between 
any current psychiatric disorder and the veteran's tinnitus.  
The VA physician who conducted a mental disorders examination 
in November 2000, opined that the veteran's tinnitus had not 
aggravated or caused his psychiatric disorder.

The Board finds that this opinion is dispositive of the issue 
of whether the veteran's tinnitus caused or aggravated his 
psychiatric disorder.  The opinion unequivocally provides 
that the tinnitus did not cause a psychiatric disorder nor 
was the tinnitus responsible for an increase in severity of 
the veteran's psychiatric disorder.  The opinion is supported 
by an articulated medical rationale.

Throughout his claim, the veteran has asserted that his 
psychiatric disorder is secondary to service-connected 
tinnitus.  The veteran does not contend, and the evidence 
does not show that he has any special medical training in 
this regard.  The Board does not doubt the sincerity of the 
belief in this claimed causal connection.  However, it is the 
province of trained health care professionals to enter 
conclusions which require medical expertise, such as opinions 
as to diagnosis and causation.  See Jones v. Brown, 7 Vet. 
App. 134, 137 (1994) (the veteran's lay opinions cannot be 
accepted as competent evidence to the extent that they 
purport to establish such medical causation), Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  Thus, the Board 
finds that the veteran's contention that his psychiatric 
disorder is secondary to his tinnitus cannot be accepted as 
competent evidence.

Having reviewed the evidence of record, the Board finds that 
service connection for a psychiatric disorder as caused by or 
aggravated by service-connected tinnitus is not warranted.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit of doubt doctrine.  However, the 
Board finds that the evidence is not evenly balanced and that 
the preponderance of the evidence is against his claim.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
55057 (1991).



ORDER

Entitlement to a rating in excess of 10 percent for tinnitus 
is denied.

Service connection for a psychiatric disorder secondary to 
tinnitus is denied.



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


